DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites that other aspects “are described and claimed,” which is a phrase that can be implied. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because figures 2-8 include blurred or faded text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In these claims, the calibrated balloon catheter is said to intermittently occlude the inferior vena cava, is said to allow blood flow through the inferior vena cava, is said to free-float in the inferior vena cava, or is said to be in place (within the inferior vena cava).  Essentially, the inferior vena cava, a part of a human organism, is claimed as a structural part of invention.  The examiner suggests amending the claims to recite that the calibrated balloon catheter is configured to intermittently occlude the inferior vena cava, is configured to allow to allow blood flow through the inferior vena cava, is configured to free-float in the inferior vena cava, or is configured to be in placed (within the inferior vena cava.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claims 2 and 12, the calibrated balloon catheter is said to comprise “a two-way catheter located between the calibrated balloon catheter and a point of insertion.”  It is not definite as to how the two-way catheter, a structural part of the calibrated balloon catheter, is located between the calibrated balloon catheter (itself) and a point of insertion. With respect to claims 3 and 20, the “inspiration of a patient vena cava” is not defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan et al. (5,135,474).  Swan et al. disclose, at least in figures 1-4 and col. 3, lines 5-35; col. 4, line 15 to col. 5, line 8; and col. 5, line 30 to col. 6, line 6; a method for normalizing cardiac venous return, comprising: inserting percutaneously a calibrated balloon catheter (10) through a femoral vein (according to col. 3, lines 31-36); advancing the calibrated balloon catheter to the inferior vena cava  .
Swan et al. also disclose a device for normalizing cardiac venous return, comprising: a calibrated balloon catheter (10), comprising a balloon portion (16) and a shaft portion (11); the calibrated balloon catheter being configured to: insert percutaneously the calibrated balloon catheter through a femoral vein (according to col. 3, lines 31-36); advance the calibrated balloon catheter to the inferior vena cava (22); and place the balloon portion of the calibrated balloon catheter at a location before the drainage point of the hepatic vein (23); wherein the calibrated balloon catheter further comprises a two-way catheter (11); wherein the balloon portion of the calibrated balloon catheter is configured to allow blood flow through the inferior vena cava (according to col. 6, lines 1-7) during an expiration phase of patient breathing (I.e., a live patient inherently breathes during surgery.); wherein the calibrated balloon catheter is filled with saline (according to col. 5, lines 5-8); wherein the balloon portion of the .

Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parodi (5,250,070).  Parodi discloses, at least in figures 1 and 2 and col. 3, lines 4-32; 
a device for normalizing cardiac venous return, comprising: a calibrated balloon catheter, comprising a balloon portion (1) and a shaft portion (2); the calibrated balloon catheter being configured to (i.e., capable of being used for the following steps): insert percutaneously the calibrated balloon catheter through a femoral vein; advance the calibrated balloon catheter to the inferior vena cava; and place the balloon portion of the calibrated balloon catheter at a location before the drainage point of the hepatic vein; wherein the balloon portion of the calibrated balloon catheter comprises a plurality of grooves (between ribs 7) oriented lengthwise on the outer surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 4, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (5,135,474) in view of Eliason et al. (2013/0102926).  With respect to claims 3, 13, and 14, Swan et al. disclose the invention substantially as claimed, but do not explicitly disclose that the calibrated balloon catheter is calibrated to a degree of collapse during inspiration of a patient or that the balloon portion of the calibrated balloon catheter intermittently occludes the inferior vena cava during an inspiration phase of patient breathing. 
With respect to claim 20, Swan et al. disclose a method for normalizing cardiac venous return, comprising: inserting percutaneously a calibrated balloon catheter (10) through a femoral vein (according to col. 3, lines 31-36); advancing the calibrated balloon catheter to the inferior vena cava (22); and placing a balloon portion (16) of the calibrated balloon catheter at a location before the drainage point of the hepatic vein (23), wherein the balloon catheter free-floats in the inferior vena cava without an active fixation point between the balloon catheter and an inner lumen of the inferior vena cava (during positioning of the balloon catheter within the inferior vena cava and prior to inflation of the balloon portion).  However, Swan et al. do not explicitly disclose that the calibrated balloon catheter is calibrated to a degree of collapse during inspiration of a patient, and wherein the calibrated balloon catheter intermittently occludes the inferior vena cava during patient inspiration.
Eliason et al. teach, in figure 6 and paragraph [0020], a calibrated balloon catheter (10) including a balloon portion (14), wherein the balloon portion is calibrated (i.e., sized) to a degree of collapse (at deflation), and wherein the calibrated balloon .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (5,135,474).  Swan et al. disclose the invention substantially as claimed, wherein the calibrated balloon catheter remains in place (in the inferior vena cava) for a time period.   However, Swan et al. do not explicitly disclose that the time period is a length required to return a total cardiac burden to a normal level. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time period as desired, since it has been held that discovering the optimum value of a result effective variable (e.g., a time period required to return a total cardiac burden to a normal level) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a method comprising, inter alia: inserting percutaneously a calibrated balloon catheter through a femoral vein; advancing the calibrated balloon catheter to the inferior vena cava; and placing a balloon portion of the calibrated balloon catheter at a location before the drainage point of the hepatic vein; wherein the balloon portion of the calibrated balloon catheter comprises a plurality of grooves oriented lengthwise on the outer surface; or  wherein the balloon portion of the calibrated balloon catheter comprises a smaller diameter on a proximal end as compared to a distal end.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771